Citation Nr: 0211313	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right ankle, currently rated 10 percent 
disabling.

(The issues of entitlement to service connection for chronic 
fatigue syndrome, a kidney disorder and a disorder manifested 
by trouble concentrating, each claimed as an undiagnosed 
illness will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from May 1989 to May 
1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board in December 2000 remanded the case to the RO for 
further development.  The RO recently returned the case to 
the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for chronic fatigue 
syndrome, a kidney disorder and a disorder manifested by 
trouble concentrating, each claimed as an undiagnosed 
illness, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDING OF FACT

The residuals of a fracture of the right ankle consisting 
principally of weakness, persistent pain and limited motion 
interfere with employment and more nearly approximate marked 
impairment of function.


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
residuals of a fracture of the right ankle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5271 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records show the veteran sustained a right 
ankle injury in August 1991.  He received treatment for 
complaints of right ankle pain for the remainder of his 
service.

The veteran's character of service was honorable and his 
awards and decorations included the Army Commendation Medal.  
He served in the Southwest Asia theater of operations.

The record shows that that RO in August 1993 granted service 
connection for residuals of a right ankle injury and assigned 
a 0 percent rating under Diagnostic Code 5271.  The veteran 
did not appeal the initial rating determination.

Late in 1997 he wrote to the RO that his ankle still hurt 
from the injury he sustained during military service.  He 
reported for a series of VA examinations late in 1998 
performed by one physician.  The examiner noted he had to 
stop running because of his ankle problem and had ongoing 
pain.  He stated that he took different medication based on 
the severity of pain.  He reported that he worked in a family 
business selling vacuum cleaners and felt he missed work 
twice a month because of his health problems.  

The examiner stated the veteran had a normal gait and 
excellent lower body strength.  The assessment on the general 
medical examination included arthritis of the right ankle 
causing pain and limiting exercise, particularly running.  

The examination directed to the right ankle was conducted by 
the same examiner who noted the record, in part, showed a 
history of pain and arthritis in the right ankle.  The 
veteran reported the problems had worsened in the previous 
two years and that the ankle hurt in the dorsal aspect and 
lateral side, and swelled when he used it.  He reported that 
carrying things and prolonged walking were aggravating 
factors.  It was noted that he was given an air cast to use 
when it flared and that he used it as needed.  He stated that 
the ankle buckled and sometimes felt like it was giving way.  
According to the veteran, it hurt almost continuously and 
flared up at least 4 to 5 times a month.  He did not do 
specific strengthening exercises or physical therapy.  It was 
reported that he was on his feet much of the day selling 
vacuums, that this tended to hurt, and that he felt his gait 
was altered sometimes because of the pain.  

The examiner found no swelling of the ankle, excellent 
pulses, and no joint deformities or scarring.  He was able to 
obtain a neutral position, dorsiflexion of 15-20 degrees and 
plantar flexion of 35 degrees.  The examiner found no 
evidence of weakness or unstable ligaments, but there was 
mild tenderness on the lateral aspect just distal to the 
lateral malleolus.  He could invert and evert the feet fully, 
and spread his toes.  He had good strength against resistance 
with dorsiflexion and plantar flexion.  The examiner noted 
radiographic evidence of moderate osteoarthritis.  The 
assessment was chronic right ankle pain with examination 
showing good strength and range of motion with patient-
reported interference with running.  

The RO in April 1999 issued a rating decision that granted a 
10 percent rating under Diagnostic Code 5271 for the 
residuals of a right ankle injury with spurring.  In his 
appeal the veteran argued that the right ankle constantly 
gave him trouble, and that the physician who looked at the 
ankle said it could be fused if it kept bothering him.  

VA clinical records show the veteran was seen in August 1998 
for right ankle pain and in November 1999 when he reported 
having right ankle pain for "quite a while".  The 
respective records did not include examination findings for 
the right ankle.  In January 2000 he was seen complaining of 
right ankle pain and it was noted he had X-ray evidence of 
osteoarthritis.  Again, there were no examination findings 
entered in the record.  According to VA hospital records, in 
May 2000 he reportedly had limited motion of the left wrist, 
and in August 2000 range of motion was reported as within 
normal limits for all joints.  

In November 2000 he presented right ankle/foot pain, with a 
brace on.  He was not seen as a result of injury and he 
described pain as "9" at the time that was not controlled.  
He ambulated slowly and steadily and unaccompanied.  The next 
month he was seen again, ambulatory, for a consultation 
regarding right ankle arthritis with pain reported as "6" 
and as being managed effectively.  The examiner's report 
referred to a ganglion cyst associated with tendinitis of the 
peroneal tendon.  When seen in March 2001 for another problem 
he reportedly ambulated well without any apparent problem.


Criteria

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  



(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. 

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations. 
Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

The element of the weight to be accorded the character of the 
veteran's service is but one factor entering into the 
considerations of the rating boards in arriving at 
determinations of the evaluation of disability. 

Every element in any way affecting the probative value to be 
assigned to the evidence in each individual claim must be 
thoroughly and conscientiously studied by each member of the 
rating board in the light of the established policies of the 
Department of Veterans Affairs to the end that decisions will 
be equitable and just as contemplated by the requirements of 
the law.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  Johnson (Brenda) v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the ankle is 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains VA records that are 
relevant to the current appeal.  There appears to be no basis 
for further delay since the record is supplemented with 
probative contemporaneous evidence that shows VA and the 
appellant, in part, met the obligation to assist with regard 
to development of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA medical reports that, collectively address the 
question of the severity of the right ankle disability.  

The veteran did report for an examination and the RO obtained 
more recent VA clinical records.  He did not respond to a 
request to identify additional records regarding the right 
ankle that he desired to have considered. 

In summary, the record shows that the RO, through the 
discussion of the VCAA in the supplemental statement of the 
case mailed in May 2001, notified the appellant of the 
evidence considered regarding the issue.  He was also advised 
of the reasoning for the rating determinations through the 
statement of the case and an earlier supplemental statement 
of the case, and other correspondence pertinent to the 
current claim.  

The RO essentially provided him with a comprehensive 
explanation of the new law early in 2001 that discussed the 
obligations to assist.  The appellant was afforded the 
opportunity to submit arguments in support of the claim and 
identify evidence he would like to have considered.  The 
record shows that the appellant was given ample opportunity 
to identify additional evidence that could support the claim.  
The RO was conscientious in developing the record to comply 
with the Board remand and did substantially meet the Board's 
request in notifying the veteran regarding needed information 
and requesting information.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  The May 2001 statement of the case 
mentioned that under the VCAA VA would assist him in 
obtaining evidence.  However he did not identify any evidence 
he would like assistance in obtaining.  Thus any question of 
his awareness of the scope or limitation of the VA's 
obligation to assist him is not significant since VA in 
essence stated reasonable efforts were made and he did not 
identify any evidence.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Nor did the representative in August 2002 argue that the VCAA 
mandated additional development action in this case after 
having been provided a copy of the most recent supplemental 
statement of the case.  The representative merely referred to 
presentation two years earlier.  See Tellex v. Principi, 15 
Vet. App. 233, 240 (2001), and Maxson v. Principi, 15 Vet. 
App. 241, 242 (2001) (per curiam order), holding that waivers 
of consideration of the VCAA are valid and that such may be 
established where the represented parties fail to raise to 
raise it. 


Increased Evaluation

The Board notes initially that the record does not show 
essential elements for consideration of a rating under 
Diagnostic Code 5262.  Further, no examiner reported 
ankylosis of the right ankle to permit the application of 
Diagnostic Code 5270.  Nor does the record show any 
assessment or complaint that suggests loss of use of the 
foot.  See Diagnostic Code 5167.  Thus, in view of the 
confirmed arthritis, the rating scheme should apply 
limitation of motion criteria, which the RO has done through 
its choice of the applicable rating code that relies on 
limitation of motion.  Thus, the rating under Diagnostic Code 
5271 appears the most appropriate scheme to evaluate the 
functional impairment.  38 C.F.R. § 4.21. 

According to the examination in 1998, the disability produced 
right ankle manifestations of pain and limited motion.  The 
incremental ratings under Diagnostic Code 5271 are 10 and 20 
percent, although the descriptive adjectival terms do not 
provide a bright line of demarcation between the available 
incremental ratings.  The Board observes that the RO assigned 
a 10 percent evaluation based upon the 1998 VA examination 
that did report limited motion compared to the standardized 
description of ankle motion in the rating schedule.  The 
examiner noted pain and complained of limited function in the 
workplace but found no instability.  This examiner did not 
quantify the limitation of function in the right ankle.   

Since the 1998 examination, the record was supplemented with 
contemporaneous and more recent VA clinical records that show 
ongoing right ankle pain complaints.  There was a reference 
to his use of a brace as needed on the 1998 examination and 
he later appeared wearing a brace and complaining of 
uncontrolled pain.  The VA examiners through late 2000 noted 
the complaint of pain but did not otherwise report objective 
findings.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
warranted.  The manifestations, overall, do appear to more 
closely approximate a level of functional impairment 
contemplated in a schedular evaluation of 20 percent under 
Diagnostic Code 5271 that contemplates a "marked" 
disability.  The rating scheme does not require a mechanical 
application of the schedular criteria, and here applying the 
rating schedule liberally results in a 20 percent evaluation 
recognizing disabling residuals, characterized by painful 
motion objectively limited and interference with occupational 
functioning.  

The objective examination findings reasonably support a 
conclusion that the veteran's disability, overall, with 
objectively manifested limitation of motion and pain is 
appreciably disabling.  The granted 20 percent evaluation is 
consistent with the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.  This does not limit the rating but 
merely sets a minimum evaluation.  The Board may also 
consider the veteran's honorable service.  38 C.F.R. § 4.6.

The VA examiners appear to have recognized the veteran's 
complaints, but the major objective manifestations related to 
the disability are limited to the 1998 examination.  The 
determination of overall functional limitation is pertinent 
to the disability evaluation.  There are several other 
reports and the Board cannot overlook the fact that they are 
more recent and, collectively, have not established 
demonstrable improvement.  There appears to have been a real 
need for an ankle brace as an ambulating aid reasonably 
related to functional impairment form the service-connected 
disability.  

Limitation of motion criteria under Diagnostic Code 5271 
overall do warrant a higher evaluation with consideration 
given to the rating factors in 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  The rating scheme selected provides a maximum rating 
of 20 percent, which the Board believes more nearly 
approximates the limited range of motion, pain and weakness 
the veteran complains of.  In this case, all of the probative 
evidence does not compel the conclusion that a specified 
higher rating is mandated.  However, functional impairment 
complained of is not contradicted on examination or 
subsequent clinical reports viewed liberally.  

The Board finds it significant that there is a need for an 
ankle brace as an ambulating aid and ongoing pain that is at 
times very problematic.  The Board concludes this suggests a 
level of functional impairment more nearly approximating a 20 
percent evaluation.  See also Johnson (Brenda), supra as 
there is clearly more than one permissible view of evidence.  

In summary, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds that the 
evidence viewed liberally more nearly approximates the 
criteria for a 20 percent evaluation for the right ankle 
disability.  The Board is not constrained by the results of 
the 1998 examination in view of assessments several years 
later showing ongoing disability that is seen as producing 
substantial impairment of function of right ankle.  38 C.F.R. 
§§ 3.326, 3.327, 4.1, 4.2.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has throughout the adjudication 
provided the regulation and discussed its application to the 
veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the disability of the 
right ankle considered herein has not been shown to markedly 
interfere with employment, nor has it required frequent 
inpatient care.  Further, as noted previously, the RO has 
provided the veteran with the applicable regulation and 
directly addressed the matter.  No argument has been directed 
to an increased rating on an extraschedular basis.  Nor do 
the veteran's statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased compensation benefits. Thus the Board finds that it 
is not material to the determination in this case.

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of the veteran's disability of the right ankle.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased rating of 20 percent for 
residuals of a fracture of the right ankle is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

